In a procéeding pursuant to CPLR article 78 inter alia to review respondents’ determination disapproving petitioner’s proposed subdivision plat, petitioner appeals from so much of a judgment of the Supreme Court, Suffolk County, entered December 4, 1975, as, upon renewal, adhered to a prior determination which granted respondents’ motion to dismiss the proceeding on the ground that it was barred by the passage of time, and dismissed the proceeding. By order dated March 1, 1976, this court remitted the proceeding to Special Term to hear and report as to when respondents’ decision of September 5, 1974 was filed and, in the interim, the appeal has been held in abeyance (Mareth Development Corp. v O’Connell, 51 AD2d 972). The hearing has been held and Special Term has filed its report finding that respondents’ decision had not been filed in their office at the time the instant proceeding was commenced. Judgment reversed insofar as appealed from, without costs or disbursements, motion denied and petition *895reinstated (see Hennessy Assoc, v Griffin, 155 NYS2d 378, 381). Respondents’ time to answer is extended until 20 days after entry of the order to be made hereon. Latham, Acting P. J., Damiani, Shapiro and Titone, JJ., concur.